Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This is in response to the amendments filed on 11/4/2021. Claims 1, 3-6, 10, 11, 13, 14, 16, and 18 have been amended. Claims 8, 9, 19, and 20 have been canceled. Claims 21-24 are newly added. Claims 1-7, 10-18, and 21-24 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 7-10 of Remarks, filed 11/4/2021, with respect to claims 1, 11, 16, and their respective dependents have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1, 11, 16, and their respective dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 10-18, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art record, being “Lee” (US 8565422), “McDonald” (US 8533161), “Amradkar” (US 2010/0125612), and “Nishikawa” (WO 2013/051056), does not fairly teach or suggest, individually or in combination, the limitations as presented within claims 1, 11, and 16. Specifically, in an Interview held on 11/2/2021 with Applicant, the examiner suggested 
Therefore, in view of the above, claims 1, 11, and 16 are deemed allowable over the prior art of record. The dependent claims which further limit claims 1, 11, and 16, are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491